Motion for leave to file petition for writs of prohibition and mandamus submitted by Mr. Solicitor General Jackson for the petitioners.- The motion for leave to file the petition is granted and a rule is ordered to issue directed to the Honorable Joseph Buffington, the Honorable J. Warren Davis, the Honorable J. Whitaker Thompson, Circuit Judges of the Third Judicial Circuit, and the other judges and officérs of the Circuit Court of Appeals for the Third Circuit, to show cause why the relief should not be granted as prayed. Said ruie shall be returnable on Monday, May 23, at twelve o’clock, when the parties will be heard upon the question of the jurisdiction of the Circuit Court of Appeals to make the order complained of.